 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11     JIBRIL HALL,                                1:18-cv-00583-DAD-GSA-PC
12                      Plaintiff,                 ORDER RE STIPULATION FOR
                                                   VOLUNTARY DISMISSAL WITH PREJUDICE
13                 v.                              UNDER RULE 41
                                                   (ECF No. 30.)
14     B. JOHNSON,
                                                   ORDER DIRECTING CLERK TO CLOSE
15                      Defendant.                 FILE
16

17

18

19          Jibril Hall (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
20   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds against sole
21   defendant B. Johnson (“Defendant”) for use of excessive force in violation of the Eighth
22   Amendment.
23          On January 28, 2020, a settlement conference was held before Magistrate Judge Stanley
24   A. Boone and the case settled. (ECF No. 27.) On January 29, 2020, the parties filed a stipulation
25   for voluntary dismissal with prejudice under Rule 41 of the Federal Rules of Civil Procedure.
26   (ECF No. 30.)
27          Rule 41 provides, in part: “Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
28   applicable federal statute, the plaintiff may dismiss an action without a court order by filing (i) a

                                                      1
 1   notice of dismissal before the opposing party serves either an answer or a motion for summary
 2   judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.” Fed. R.
 3   Civ. P. 41(a)(1)(A). Here, the parties have filed a stipulation of dismissal, with prejudice, signed
 4   by all parties who have appeared in this case. (ECF No. 30.) Therefore, the stipulation is
 5   effective and this case is dismissed with prejudice.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1.      The stipulation for voluntary dismissal of this case, signed by Plaintiff and counsel
 8                  for Defendant and filed on January 29, 2020, is effective as of the date it was filed;
 9          2.      This case is DISMISSED in its entirety with prejudice; and
10          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
11                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
12
     IT IS SO ORDERED.
13

14      Dated:     January 30, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
